Citation Nr: 1725290	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  00-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a disability evaluation in excess of 10 percent for service connected cysts on the right and left wrists and chest.

5.  Entitlement to an initial disability evaluation in excess of 30 percent for service connected memory loss due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issues of entitlement to service connection for obstructive sleep apnea and erectile dysfunction, as well as entitlement to a higher disability evaluation for cysts of the right and left wrist and chest are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2009 RO decision denied entitlement to service connection for a sleep disorder due to an undiagnosed illness; the Veteran did not appeal. 

2.  Evidence received since the February 2009 RO decision is new and material, and the Veteran's claim is reopened.

3.  During the period from March 6, 1995 to October 10, 2001, the Veteran's service connected memory loss more closely approximated occupational and social impairment with reduced reliability and productivity due to impaired concentration and memory.


CONCLUSIONS OF LAW

1.  The February 2009 RO decision that denied entitlement to service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the February 2009 RO decision, and the Veteran's claim for entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to an initial disability evaluation of 50 percent, but no greater, for service connected memory loss due to an undiagnosed illness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Part 4, Diagnostic Codes 9201-9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's claim for entitlement to service connection for a sleep disorder due to an undiagnosed illness was denied in a February 2009 RO decision; the Veteran did not appeal.  Therefore, the February 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2016). 

In a December 2010 decision, the RO denied the Veteran's claim for sleep apnea on the grounds he had not submitted new and material evidence.  The Veteran appealed   

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356   (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether new and material evidence has been received, VA must first decide whether evidence associated with the claims file since the prior final denial is new. New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record. 38 C.F.R. § 3.156 (a) (2015). Newly received evidence is compared with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  To determine whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Here, the Veteran's claim for a sleep disorder due to an undiagnosed illness was denied because he did not have a diagnosed sleep disorder.  Since February 2009, the Veteran has submitted VA outpatient treatment records showing a diagnosis of sleep apnea, as well as a statement from an individual who served with the Veteran during his active service and witnessed symptoms that the Veteran has argued are evidence of sleep apnea in service.  This evidence is new and material.  Accordingly, the Veteran's claim for a sleep disorder is reopened.  The issue of entitlement to service connection for sleep apnea is addressed below in the REMAND portion of this opinion.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking entitlement to an initial disability evaluation in excess of 30 percent for his service connected memory loss.  As an initial matter, the Board notes that the only period at issue on this appeal is from March 6, 1995 to October 10, 2001.  From October 11, 2001, service connection has been in effect for PTSD, the Veteran's memory loss has been associated by competent medical evidence to his diagnosed PTSD, and memory loss has been rated as a symptom or manifestation of the Veteran's service-connected PTSD.  The Veteran did not appeal the assignment of an initial 50 percent disability evaluation for PTSD with memory loss from October 11, 2001, and this issue is not before the Board.

The Veteran's memory loss is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2016).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

On a July 1994 VA examination related to the Veteran's Persian Gulf service, it was noted that he was on active duty in the Saudi Arabia from November 1990 to May 1991, serving as a motor vehicle operator.  There was no complaint, finding or diagnosis of memory loss at this time.  

At a VA mental disorders examination in October 1997, the Veteran reported that since his Persian Gulf War service, he had been forgetful.  He indicated that he sometimes forgets where he parked his car.  He stated that, in a previous job as a police officer, he sometimes forgot where he put his gun.  The examiner administered a mini-mental examination, which showed difficulties in memory and concentration.  The Veteran had difficulty repeated three words five minutes after hearing them.  He also had difficulty remembering the age of his youngest child.  The examiner concluded that there were indications of poor memory, but was unable to determine whether this was more recent or even if it was from before 1990.  The diagnoses included adjustment disorder with mixed emotional features, a personality disorder, and an organic brain syndrome of unknown etiology.  

In an August 1999 notice of disagreement (NOD), the Veteran reported that since 1991 friends and coworkers had teased him about his poor memory.  He stated that had incurred troubles due to his memory lapses, such as forgetting when he was out that he had his child with him, and forgetting to complete promised tasks at work.

During the veteran's May 2001 hearing, he testified that after returning from the Persian Gulf, he started to forget his children's ages, would forget when he left a door open, and would forget that he had moved, driving back to the home he had left, forgetting that he no longer lived there.  

In evaluating whether a higher evaluation is warranted for the Veteran's memory loss, the Veteran's difficulties with concentration and memory appear to affect him on a daily basis, and some of his reported memory problems, such as forgetting to perform assigned work tasks and forgetting he is with his own child, have the potential to seriously impact his occupational functioning and family relationships.  Taking into consideration the Board's obligation to give the Veteran the benefit of the doubt in close cases, the Board finds that the Veteran's memory loss more closely approximates the criteria for a 50 percent disability evaluation.  However, the Board also finds that a disability evaluation in excess of 50 percent is not supported by the preponderance of the evidence.  Despite his memory problems, it appears that the Veteran was gainfully employed for the period on appeal and was independent in his activities of daily living.  There is no evidence that the impact of the Veteran's memory problems is consistent with the severe level of occupational and social impairment contemplated by a 70 percent disability evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

ORDER

New and material evidence having been received, the Veteran's previously denied claim more entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, is reopened.  To that extent only, the appeal is granted.

Entitlement to an initial disability evaluation of 50 percent, but no higher, for service connected memory loss due to an undiagnosed illness is granted.
 

REMAND

The Veteran is seeking entitlement to service connection for sleep apnea and erectile dysfunction.

VA outpatient treatment records show that the Veteran was diagnosed in 2009 with sleep apnea following a sleep study.  Additionally, the Veteran has submitted a statement from a service member he served with, D.B., who reported that he observed the Veteran snoring and complain of daytime somnolence, chest pain, and not being able to breathe.  The Veteran has suggested that these symptoms are evidence that he suffered from sleep apnea during his period of active service; however, it does not appear that any medical professional has offered an opinion concerning the etiology of the Veteran's sleep apnea.  On remand, the Veteran should be afforded a VA medical examination of his sleep apnea.

The Veteran is also seeking entitlement to service connection for erectile dysfunction, which he has attributed to the use of medications prescribed to treat his service connected PTSD.  VA outpatient treatment records show only a single complaint of erectile dysfunction in March 2007, with the Veteran requesting a prescription for Vardenafil (Levitra) "due to persistent side effects of erectile dysfunction on Bupropion."  However, in briefs submitted by his representative, the Veteran has reported that he has continued to receive treatment for erectile dysfunction since that time with Vardenafil and Sildenafil Citrate (Viagra).  As it is ambiguous whether the phrasing of the March 2007 treatment note reflects the opinion of the Veteran's treatment provider that the Veteran's erectile dysfunction is a side effect of his psychiatric medication or whether she is recording the Veteran's own lay opinion regarding the cause of this condition, on remand, the Veteran should be afforded a VA examination to determine the etiology of his erectile dysfunction.  

Finally, the Veteran is seeking entitlement to a higher disability evaluation for his service connected cysts of the right and left wrist and chest.  The Veteran was last afforded a VA examination of these disabilities in October 2011.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, VA generally has a duty to provide additional examination when, as here, the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded a joint examination as well as a dermatology examination of his service connected cysts on the right and left wrists and chest disability.

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the Veteran for a VA examination of his sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had onset in service or was caused or aggravated by the Veteran's active military service.  Specifically, the examiner is asked to address the Veteran's contention that symptoms he reportedly experienced in service, such as snoring, are evidence of sleep apnea.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should schedule the Veteran for a VA examination of his erectile dysfunction.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused or aggravated by the medication the Veteran has been prescribed to treat his service connected disabilities, including PTSD.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should schedule the Veteran for a VA joint examination of his right and left wrist cysts.  The examiner should include a full description of the severity of symptoms related to the Veteran's disability, to include a full description of functional impairment and limitation of motion, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should schedule the Veteran for a VA dermatology examination of his bilateral wrist cyst and chest cyst disability.  The examiner should include a full description of the severity of symptoms related to the Veteran's disability and note any functional impairment caused by the Veteran's disability.  The examiner should include a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5. After ensuring compliance with the development requested above, readjudicate the claims, to include consideration of all appropriate diagnostic codes.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


